Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

 	This Office action is responsive to the amendment filed on 09/28/2022. As directed by the amendments: claim 17-18 are amended, claims 1-16, 20-22, and 39-46 are canceled and claims 23-38 are withdrawn and new claim 47 is added. Thus, claims 17-19 and 47 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geissler (6329636) in views of DeCoster et al (2004/0099649).
 	For claim 17, Geissler teaches a method of providing welding-type power (fig.2) (abstract) comprising: 
 	receiving power (100 as shown in fig.1);
	converting the power to DC bus power using regulator circuit (convertor 102 as shown in fig.1) (col.4, lines 61-68)
 	converting the DC bus power to welding-type output power (103 as shown in fig.3) (col.5, lines 23-30); and converting the DC bus power to ac auxiliary power (106 as shown in fig.1) (col.6, lines 18-20).
 	Geissler fails to teach battery power. 
 	DeCoster teaches, similar welding system, of using battery power (28 as battery power supply as shown in fig.1) (par.21, lines 5-6).
It would have been obvious to one ordinary skill in the art to modify the welding power system of Geissler to include battery power as taught by DeCoster for purpose of conditioning that power for use by the welding application and providing power to the plurality of electrical components within housing (Albrecht, par.14).
For claim 47, Geissler further teaches wherein converting (convertor 102 as shown in fig.1) the DC bus power to welding-type output power comprises outputting the welding-type output power (the output from element 102 to the direction of 103 as shown in fig.1) with a first output circuit (103 as shown in fig.1) and converting the DC bus power (convertor 102 as shown in fig.1) to ac auxiliary output power comprises outputting the ac auxiliary output power (the output from 102 to the direction of element 106 as shown in fig.1) with a second output circuit (the output of element 106 as shown in fig.1). 	

Claims 18-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geissler (6326636) in views of DeCoster et al (2004/0099649) as applied to claims above, and further in view of Albrecht et al (2005/0109748).
For claim 18, Geissler, as modified by DeCoster, teaches all the limitation as previously set forth except for controlling the converting the battery power to welding-type power to provide at least one of a CV weld output, a CSC weld output, and an AC weld output.
Albrecht teaches, similar welding power system, controlling (13 as shown in fig.2) the converting the battery power to welding-type power to provide at least one of a CV weld output, a CSC weld output, and an AC weld output (par.67, lines 4-8 and par.70, lines 1-5, converter enables to provide constant voltage to be supplied to welding output).
It would have been obvious to one ordinary skill in the art to modify the welding system of Geissler, as modified by DeCoster, to include controller with CV weld as taught by Albrecht for purpose of controlling operation of the welding-type apparatus according to at least one of a plurality of operating modes (Albrecht, par.14).
 	For claim 19, Geissler, as modified by DeCoster, teaches all the limitation as previously set forth except for removing and reinserting the battery, wherein the battery is removable.
Albrecht further teaches removing and reinserting the battery (26 as shown in fig.2), wherein the battery is removable (abstract) (par.8).
It would have been obvious to one ordinary skill in the art to modify the welding system of Geissler, as modified by DeCoster, to include removing and reinserting the battery as taught by Albrecht for purpose of controlling the output voltage or current according to a selected welding-type process (Albrecht, par.8).
Response to Amendmentd/Arguments
Applicant’s arguments with respect to claim(s) 17-19 and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“converting the battery power to DC bus power using a preregulator circuit; converting the DC bus power to welding-type output power; and converting the DC bus power to ac auxiliary output power” in claim 17, has been considered but is moot, because the examiner applied new art, Geissler (6326636) in views of DeCoster et al (2004/0099649), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761